In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00139-CR



       ADELI MEDINA CARRANZA, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 26186




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                   MEMORANDUM OPINION
          Adeli Medina Carranza pled guilty to and was convicted of possession of more than one,

but less than four, grams of methamphetamine in a drug-free zone. After Carranza pled “true” to

the State’s enhancement allegation, the trial court sentenced him to eighteen years’ imprisonment.

Carranza appeals.1

          Carranza’s attorney on appeal has filed a brief stating that he reviewed the record and found

no genuinely arguable issues that could be raised on appeal. The brief sets out the procedural

history of the case and summarizes the evidence elicited during the course of the trial court

proceedings.      Meeting the requirements of Anders v. California, counsel has provided a

professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced on appeal. Anders v. California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252
S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503,

509–10 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel

Op.] 1978). Counsel also filed a motion with this Court seeking to withdraw as counsel in this

appeal.

          On December 14, 2015, counsel mailed to Carranza copies of the brief, the appellate record,

and the motion to withdraw. Carranza was informed of his right to review the record and file a

pro se response, and he requested an extension of time to do so. This Court granted Carranza’s

request and informed him that his pro se response was due on February 15, 2016. Following a



1
 In a companion case filed under our cause number 06-15-00138-CR, Carranza appeals his conviction of unlawful
possession of a firearm and the resulting sentence of ten years’ imprisonment.

                                                     2
second request for extension of time, which we granted, we informed Carranza that his pro se

response was due on or before March 16, 2016. To date, Carranza has not filed a pro se response.2

         We have determined that this appeal is wholly frivolous. We have independently reviewed

the appellate record, and we agree with appointed counsel that no arguable issue supports an

appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

         Consequently, we affirm the trial court’s judgment.3




                                                       Ralph K. Burgess
                                                       Justice

Date Submitted:            April 6, 2016
Date Decided:              May 3, 2016

Do Not Publish




2
 Carranza previously asked this Court for the appointment of new appellate counsel because his sentence “was base[d]
on things that [Carranza] was not being charged with.” The record indicates that Carranza’s sentence was enhanced
following his “true” plea to the State’s enhancement allegation.
3
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or file a pro se petition for
discretionary review. Any petition for discretionary review (1) must be filed within thirty days from either the date
of this opinion or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP.
P. 68.2, (2) must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and
(3) should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P.
68.4.
                                                           3